12-646
         Liu v. Holder
                                                                                        BIA
                                                                                  Weisel, IJ
                                                                               A089 253 917
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 22nd day of July, two thousand thirteen.
 5
 6       PRESENT:
 7                RICHARD C. WESLEY,
 8                DENNY CHIN,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       ______________________________________
12
13       JING XI LIU, AKA WANSONG JIN,
14                Petitioner,
15
16                                                              12-646
17                       v.                                     NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONER:               Matthew J. Harris, Long Island City,
26                                     New York.
27
28       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
29                                     Attorney General; Greg D. Mack,
30                                     Senior Litigation Counsel; Manuel A.
31                                     Palau, Trial Attorney, Office of
32                                     Immigration Litigation, Civil
33                                     Division, United States Department
34                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner, Jing Xi Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a January 27,

 7   2012, decision of the BIA affirming the October 8, 2009,

 8   decision of Immigration Judge (“IJ”) Robert D. Weisel, which

 9   denied his application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).       In

11   re Jing Xi Liu, No. A089 253 917 (B.I.A. Jan. 27, 2012),

12   aff’g No. A089 253 917 (Immig. Ct. N.Y. City Oct. 8, 2009).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

18   applicable standards of review are well established.     See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).   Because Liu does not challenge the

21   agency’s denial of CAT relief, we have reviewed only the

22   denial of asylum and withholding of removal.

23

                                   2
 1       Liu argues that the agency erred by finding that he

 2   failed to demonstrate a well-founded fear of future

 3   persecution based on his aid of undocumented Korean

 4   immigrants in China.    Although “credible testimony alone may

 5   be enough to carry the alien’s burden of proof,” an IJ may

 6   “require that credible testimony of the alien be

 7   corroborated in circumstances in which one would expect

 8   corroborating evidence to be available and presented in the

 9   immigration hearing.”    Chuilu Liu v. Holder, 575 F.3d 193,

10   196-97 (2d Cir. 2009) (internal quotation marks and

11   alteration omitted); see also 8 U.S.C. § 1158(b)(1)(B)(ii).

12       Here, the IJ did not err in finding that Liu failed to

13   provide reasonably available corroborating evidence from his

14   cousin.   See 8 U.S.C. § 1158(b)(1)(B)(ii).      The IJ

15   reasonably expected a letter from Liu’s cousin because,

16   according to Liu’s testimony, she was the only individual

17   with personal knowledge regarding continued efforts by the

18   Chinese police to arrest him.       Although Liu testified that

19   his cousin mailed two letters but that he received neither,

20   the IJ reasonably found that a letter was reasonably

21   available because Liu could have requested that his cousin

22   send the letter via facsimile or email or attempted to

23   obtain the letter more than twice in the two years since he

                                     3
 1   filed his application.    See 8 U.S.C. § 1252(b)(4).   Further-

 2   more, the IJ reasonably afforded minimal weight to the

 3   medical record Liu submitted, because it did not provide a

 4   medical history or otherwise link the injuries found with

 5   the harm to which Liu testified.    See Xiao Ji Chen v. U.S.

 6   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).

 7       Accordingly, the IJ did not err in finding that Liu had

 8   failed to establish his eligibility for asylum.     See 8

 9   U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196-97.

10   Because this finding is dispositive of Liu’s asylum

11   application, we do not reach Liu’s arguments regarding the

12   denial of asylum as a matter of discretion.    Moreover,

13   because Liu was unable to show the objective likelihood of

14   persecution needed to make out an asylum claim, he was

15   necessarily unable to meet the higher standard required to

16   succeed on a claim for withholding of removal.    Yan Juan

17   Chen v. Holder, 658 F.3d 246, 254 (2d Cir. 2011).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of removal

20   that the Court previously granted in this petition is VACATED,

21   and any pending motion for a stay of removal in this petition

22   is DISMISSED as moot.    Any pending request for oral argument

23   in this petition is DENIED in accordance with Federal Rule of

                                    4
1   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

2   34.1(b).

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 5